Citation Nr: 1750385	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right wrist sprain.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an initial compensable disability rating for right plantar fasciitis.

6.  Entitlement to an initial compensable disability rating for left plantar fasciitis.

7.  Entitlement to an initial compensable disability rating for forehead laceration scars.

8.  Entitlement to service connection for a left lower extremity disorder.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a December 2014 by the RO in Waco, Texas.  Jurisdiction over the appeal resides with the Waco, Texas, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board determines that a remand is warranted for additional development.

I.  Decision Review Officer (DRO) Hearing

With regard to the Veteran's appeal stemming from the May 2008 rating decision (which awarded initial ratings for PFB, a lumbar spine strain, right knee patellofemoral syndrome, plantar fasciitis of the right and left foot, and forehead laceration scars and denied service connection for a left lower extremity disorder), the Veteran requested a Decision Review Officer (DRO) hearing be held at the RO.  See February 2010 VA Form 9 and accompanying statement (asking for a hearing at the Waco RO and requesting a transfer of his claims file to that location).

Pursuant to the Veterans Appeals Control and Locator System (VACOLS), there is a hearing disposition entry of "No Show" in July 2010, which would generally suggest that the Veteran failed to appear for the initial hearing scheduled in July 2010.  However, Legacy Content Manager Documents contain a November 2011 email from the VA RO in Winston Salem directing the RO in Waco to "reschedule the [V]eteran for the hearing as there is no indication the veteran ever received a copy of the hearing notification letter.  To date there is still no notification letter to the veteran in Virtual regarding the hearing that was originally scheduled for July 2, 2010."  Pursuant to a follow-up May 2012 VA E-mail from the RO, there was a diary entry in VACOLS in February 2012 to schedule a DRO hearing, but again "there is no documentation in the Virtual folder indicating [he] was provided notification as to the date and time for his hearing. Nor is there documentation that [he] withdrew his DRO hearing request."  An August 2012 diary entry was made in VACOLS to again request a transfer of records to the Waco RO "to complete DRO hearing," but that diary entry was closed in February 2013 without explanation.

In August 2013, the RO issued a deferred rating decision, wherein it was acknowledged that "[t]here is no indication that the veteran was ever scheduled for another hearing or that anyone from WACO contacted him" and explained that the DRO "made several attempts to contact the veteran to clarify the issue regarding his hearing request and was unsuccessful."  The August 2013 deferred rating decision further explained that, rather than proceeding to schedule the requested DRO hearing, the RO instead opted to issue a supplemental statement of the case "and request to DAV to waive 30 days in order to expedite case in the best interest of the [V]eteran," who was reported by his wife to have been allegedly incarcerated, with trial set for September 2013.

It appears the Veteran was incarcerated for some time in 2013 (including two days in January 2013, as well as the latter part of 2013) and, subsequently, from September 22, 2014, to October 9, 2014.  See May 2015, November 2015, and June 2016 Reports of Incarceration; December 2013 Dallas County website information and Bureau of Prisons Records Match with a date of confinement beginning May 2013.  However, the Board did not receive certification of these eight appellate issues until November 2015, and the Veteran was not incarcerated for the vast majority of the appellate period, as reflected in VA treatment notes through November 2014.  Contrary to the RO's conclusion in the August 2013 deferred rating decision, the Board determines that due process requires this case be remanded so that the Veteran can be afforded a DRO hearing in accordance with his expressed desire.   

II.  Outstanding Records

According to the May 2012 VA examination of the Veteran's right forehead laceration scar, color photographs for scars/disfiguring conditions of the head, face, or neck were provided in conjunction with the examination.  These photographs, however, are not in the Veteran's electronic claims file.  Therefore, a remand is warranted so that this relevant evidence can be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Also, on remand, the RO should obtain all VA treatment records dated from November 2014 through the current time period, as well as request the Veteran submit his consent and authorization for the release of records from any private treatment provider who has treated any of his claimed conditions.




III.  Correia-Compliant VA Examinations of the Back, Knee, and Wrist

The Board determines that the Veteran should be afforded adequate VA examinations of the knee, wrist, and back to evaluate range of motion based on active and passive motion, in weight-bearing and nonweight-bearing.  According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability," and it is noted that this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The last sentence of 38 C.F.R. § 4.59 indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  \38 C.F.R. § 4.59 (2017).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  28 Vet. App. at 168-70.  It is not evident from the record that such testing could not or should not be performed or was somehow inappropriate in this case.  See Correia, 28 Vet. App. at 168-70. Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.
 
IV. VA Examination for PTSD 

VA treatment records reflect a diagnosis of PTSD by VA and references to military stressors, including "several negative experiences in the military such as witnessing a Marine Cobra plane shot down on the coast of Somalia in approximately 1990, and he is unsure whether anyone got hurt.  He says he wished he never served in and [sic] amphibian ship has [sic] the support catch on fire and breakdown."  See August 2014 VA treatment report.  Furthermore, DFAS records reflect that the Veteran received hostile fire/imminent danger pay for March 2004, and his representative has asserted that "he was in a hostile area of operations."  It appears that the liberalizing evidentiary standards for stressor corroboration of the provisions of 38 C.F.R. § 3.304 (f)(3) may apply and that the criteria have been met in order to provide the Veteran with a VA examination regarding the nature and etiology of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a local DRO hearing at the Waco, Texas RO.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.

2.  Obtain outstanding VA records related to the Veteran's claims, to specifically include the May 2012 color photographs of the Veteran's forehead laceration scar and any VA treatment records from November 2014 through the present.  Request the Veteran submit his consent and authorization for the release of records from any private treatment provider who has treated any of his claimed conditions, which records should be sought. 

3.  Arrange to have the Veteran scheduled for new VA examinations of the right knee, right wrist, and back.  The claims file [i.e. any relevant records contained in the Veterans Benefits Management System (VBMS)] should be provided to and reviewed by the examiner.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with these service-connected disabilities.

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible, with the range of the opposite undamaged joint.  Alternatively, the examiner should provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

4.  Schedule the Veteran for a PTSD VA examination.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished. After reviewing the claims file, the examiner should opine as to whether is at least as likely as not (a 50 percent or greater probability) that the Veteran has PTSD linked to a stressor during the Veteran's active military service, to include fear of hostile military or terrorist activity.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




